Citation Nr: 1204098	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  03-15 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to June 1992, including service in the Persian Gulf Theater of operations.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing in August 2004.  A transcript of the hearing is of record.

This claim was previously before the Board in January 2005, August 2007, July 2009, and January 2010, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran served on active duty in Southwest Asia during the Persian Gulf War era. 

2.  A bilateral knee disability was not shown in active service or within one year after service discharge, and the preponderance of the evidence is against a finding that the Veteran currently has a bilateral knee disability related to his military service, to include as due to an undiagnosed illness attributable to the service in Southwest Asia during the Persian Gulf War era.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2011).  May 2001, November 2001, February 2005, and October 2007 letters satisfied the notice provisions.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  April 2006 and October 2007 letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs) and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  The June 2010 VA examination was adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner made all required findings and fully described the knee disabilities.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).
 
Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is listed chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In addition to the general service connection law discussed above, service connection may be established for a veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or after service, to a degree of 10 percent or more, not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2011); 76 Fed. Reg. 81834 (Dec. 29, 2011).  The Persian Gulf War period runs from August 2, 1990, to a date not yet determined.  38 U.S.C.A. § 101(33). 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws of the United States.  38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

As to cases in which a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110, 1131 is warranted.  See Combee, 34 F.3d at 1042.  What is important is whether a symptom is a manifestation of a syndrome which (1) is a clinical diagnosis accepted by VA, and (2) is shown by the evidence to be the result of service.  If so, service connection may be granted under 38 C.F.R. § 3.303(d).  If not, service connection must be considered under 38 C.F.R. § 3.317.  In the latter case, service connection may not be granted if the symptom is a manifestation of a disability attributable to a "known clinical diagnosis."

In this case, the Veteran's service personnel records show that he served in the Southwest Asia theater of operations from September 1990 to March 1991.  Therefore, he is a "Persian Gulf veteran" as defined by regulation.  See 38 C.F.R. § 3.317.

The Veteran contends that he has a bilateral knee disability that was incurred in service or is due to an undiagnosed illness related to his service in Southwest Asia.  The STRs show that in February 1990 the Veteran complained of a one day history of right knee pain after injuring the knee playing basketball.  On examination the knee was normal, and the Veteran was in no distress.  The report concluded with a diagnosis of possible MCL strain.  The STRs do not show further complaints or treatment related to the knees.  The Veteran indicated on a May 1992 medical history report that he had had swollen or painful joints, but denied that he had a "trick" or locked knee.  At his May 1992 discharge examination, his knees were found to be normal.

A May 1999 VA treatment report noted the Veteran's history of bilateral knee pain for years, and that the pain was always present.  If he sat for too long or was in a cramped position, it was difficult for him to get up.  On examination there was no swelling or effusion, and patella movement was not painful or tender along the joint line.  There was good strength in the medial and lateral collateral ligaments.  McMurray's test was positive in both knees.  A November 1999 VA treatment report noted that the Veteran complained of bilateral knee pain for the past two to three years that was worse when it was cold outside or when he was in the same position for a period of time.  The Veteran subsequently complained knee pain at April 2000 and July 2000 VA treatment.  A June 2000 x-ray of the knees was negative.  At July 2001 VA treatment he had left knee pain.

V.R., M.D., a VA treatment physician, wrote in an August 2004 statement that the Veteran was receiving rheumatology treatment for intermittent bilateral knee arthralgias with poor response to NSAIDS and some response to Celebrex.  Dr. R did not make an actual diagnosis regarding the Veteran's knees and did not link the Veteran's knee pain with his military service.

At a May 2006 VA general medicine examination with Dr. R-S (formerly Dr. R, who wrote the August 2004 letter), the Veteran said that he had had intermittent bilateral knee pain for the past 8 years and that the pain was worse when it was cold outside or when he was in the same position for a period of time.  There was no swelling or tenderness in the joints and range of motion was normal.  Dr. R-S's impression included sacroiliitis/arthralgias.  In July 2006, Dr. R-S indicated that she had reviewed the claims file without further comment.  No opinion was offered on etiology of the arthralgias.

In June 2006 the Veteran had a VA examination for his joints.  The examiner indicated that the Veteran had minor knee complaints without trauma.  The knees were normal on examination and no diagnosis was made.  It was noted that a rheumatology examination was needed.

At a December 2008 VA examination, the Veteran was diagnosed with bilateral sacroiliac joint disease, rule out osteitis condensans ilii, possibly related to rheumatic disease/old patellofemoral syndrome without residuals.  There was no current diagnosis made for the knees and the examiner noted that the Veteran needed a rheumatology examination.   X-rays of the knees were normal.

The Veteran had a VA rheumatology examination in January 2009, at which he reported that his knees became symptomatic after service when he worked in a bakery, and that the pain subsided when he left the job.  The examination report further indicated that the Veteran's back bothered him during service when he often had to lift a howitzer, but that his knees did not bother him until after discharge.  There was no diagnosis made related to the Veteran's knees.

In September 2009, the Veteran underwent another VA examination for joints. The examination report indicated that the knee pain had gotten progressively worse since the 1990 onset.  The examiner opined that the bilateral knee pain was due to an undiagnosed illness because the record did not show continuity of treatment before or after discharge.  However, the examiner also wrote that the Veteran had been diagnosed with bilateral chondromalacia patella with ACL laxity in the left knee and did not resolve the contradiction that the knee pain was also due to an undiagnosed illness.  In addition, the rationale was stated as, "medical records, medical history, medical knowledge and expertise" without further explanation.  

The examination reports discussed above did not analyze or mention pertinent evidence of record.  The September 2009 examination report was the only one that made a diagnosis related to the knees and offered an opinion on etiology.  Probative value cannot be assigned to the opinion because of the contradiction of stating that the bilateral knee pain is due to an undiagnosed illness and then diagnosing the Veteran with bilateral chondromalacia patella with ACL laxity.  The Court of Appeals for Veteran's claims has stated that "most of the probative value of a medical opinion comes from its reasoning" and that the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Given the lack of discussion of the pertinent medical history and the contradictory nature of the opinion, probative value cannot be given to the opinion of the September 2009 VA examiner.

The Veteran had another VA examination in June 2010 at which he was diagnosed with chondromalacia patella.  The VA examiner opined that it was unlikely that this was related to the Veteran's military service.  In support of this opinion, the examiner noted that the Veteran went years following discharge from service without any knee complaints.  The VA examiner also noted that the Veteran's current condition was mostly subjective, normal for his age, and the Veteran's knees were actually better than for most people his age.  Finally, the VA examiner noted that x-ray examination of the knees was normal.  Addressing the August 2004 letter from Dr. R, the VA examiner opined that it was incorrect.  In support of  this conclusion, the examiner noted the normal current x-rays and that the Veteran has chondromalacia patella.

The June 2010 opinion is of probative value because it is based on a complete review of the record and the examiner supported his opinion with a rationale.  See Nieves-Rodriguez v. Peake, supra.  The Veteran wrote in a June 2011 statement that at the June 2010 VA examination he was not given an opportunity to fully explain the pain that he has on a daily basis and that walking for more than a half mile puts pain and pressure on his knees that leads to agonizing pain.  However, the examination report reflects that the Veteran could walk for more than a quarter of a mile but less than a mile and that the Veteran had bilateral knee pain.

There are no probative medical opinions of record to suggest a link between the Veteran's current bilateral knee disability and his active service.  Since the June 2010 VA examiner diagnosed the Veteran with chondromalacia patella, service connection cannot be available based on an undiagnosed illness.  See 38 C.F.R. § 3.317; Combee, 34 F.3d at 1042.  The Veteran has offered his own opinion on etiology, stating he believes his current bilateral knee disability is related to his military service.  However, as a layperson, the Veteran is not competent to render such a nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d at 1372 (Fed. Cir. 2007).  

Service connection is not available based on continuity of symptomatology because the STRs do not show that the Veteran had any knee pain in service outside of the February 1990 treatment.  Furthermore, at November 1999 VA treatment the Veteran said that he had had bilateral knee pain for the past two to three years and at the February 2006 examination he reported eight years of knee pain.  This indicates that the knee pain began four to six years after service.  At the January 2009 VA examination the Veteran said that he became symptomatic when working at a bakery after his active service, which shows a lack of continuity of symptomatology and a possible intervening cause.  See 38 C.F.R. § 3.303(b).  Part of the June 2010 VA examiner's rationale was that the Veteran went years following discharge from service without any knee complaints.

Given the absence of any applicable presumptions, the absence of any competent evidence linking the current disability to service, and the absence of availability of service connection due to an undiagnosed illness, the preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a bilateral knee disability is not warranted.


ORDER

Service connection for a bilateral knee disability, to include as due to an undiagnosed illness, is denied.



____________________________________________
W. YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


